Citation Nr: 1008277	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-30 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for skin cancer, to 
include claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1959 to 
February 1970.  He also had reserve service. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for bilateral 
hearing loss and skin cancer.  


FINDINGS OF FACT

1. Competent medical evidence of hearing loss is not of 
record.

2.  There is no competent medical evidence of a nexus between 
the Veteran's skin cancer and service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

2.  Skin cancer was not incurred in, or aggravated by, active 
military service nor may in service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

 Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  
38 C.F.R. § 3.303(b) (2009).

Where a Veteran had active and continuous military service 
for 90 days or more and sensorineural hearing loss (as an 
organic disease of the nervous system) or a malignant tumor 
(to include skin cancer) becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Skin cancer is not 
among the diseases listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran 
from establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange. See Brock v. Brown, 
10 Vet. App. 155 (1997).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 






II.  Analysis 

Hearing Loss 

The Veteran asserts that he is entitled to service connection 
for bilateral hearing loss due to his exposure to constant 
noise from guns and rifles while in service, without the 
benefit of hearing protection.  The Veteran asserts that he 
was a gunner on Board the USS Asheville.  A review of the 
record does not contain any medical evidence regarding 
hearing loss or a current diagnosis of hearing loss.  See 
38 C.F.R. § 3.385 (2009).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not contain any 
record of hearing loss.  Upon entrance into service in 
September 1959, the Veteran made no complaints of hearing 
loss.  The Veteran's separation examination in February 1970 
showed that his ears were clinically normal, and audiometric 
testing showed that his hearing was within normal limits.  

The Veteran does not have a current diagnosis of bilateral 
hearing loss as defined by VA regulation.  A medical 
examination conducted by the VA in December 2007 shows that 
the Veteran had hearing within normal limits from 250-3000 
hertz with mild sensorineural hearing loss at 4000 hertz.  
The Veteran did not have 40 decibels of greater for any 
frequency, nor were three frequencies 26 decibels or higher.  

As there is no current diagnosis, the claim must be denied.  
The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

The Board acknowledges the Veteran's belief that he has 
hearing loss and notes that he is capable of reporting his 
personal observations concerning his diminished hearing.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a 
lay person without medical training, the Veteran is not 
qualified to determine whether he has sufficient hearing 
impairment to qualify as a disability for VA compensation 
purposes, particularly in a case such as this, where no 
medical evidence has been presented.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

As the competent medical evidence fails to show a current 
diagnosis of hearing loss, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hearing loss, and the benefit-of-the-doubt is 
not applicable.  38 U.S.C.A. § 5107(b). 

Skin Cancer 

The Veteran asserts that he is entitled to service connection 
for skin cancer, due to Agent Orange herbicide exposure in 
Vietnam.  At the outset, the Board initially notes that there 
is no evidence showing that the Veteran was exposed to Agent 
Orange while in service.  Although the Veteran served aboard 
the USS Asheville in the official waters of the Republic of 
Vietnam, there is no competent evidence showing that he had 
in country service.  More importantly, even if assuming, 
without conceding, in service Agent Orange exposure, service 
connection on a presumptive basis still is not warranted.  As 
discussed above, skin cancer is not on the diseases listed in 
38 C.F.R. § 3.309(e), for which presumptive service 
connection for herbicide exposure is applicable.  

The requirements for service connection on a direct basis are 
not met either.  A review of the Veteran's service treatment 
records shows no complaints or findings regarding skin 
cancer.  The Veteran's enlistment examination dated in 
September 1959 shows no problems or notations regarding the 
Veteran's skin.  The Veteran's treatment records are absent 
any complaints, notations or findings of skin cancer.  His 
separation examination dated in February 1970 is also 
negative for findings of skin cancer.  

The Veteran reports that he was first treated for skin cancer 
in 2005, over 30 years after his separation from active 
service.  The Veteran's skin cancer did not begin in service, 
nor can it be presumed to have had its onset in service.  
38 C.F.R. §§ 3.307, 3.309.  In April 2005, melanocytic nevus 
of the intradermal type was diagnosed.  July 2005 treatment 
records show that the Veteran had a history of dysplastic 
lesion on his right upper back and right forehead that was 
excised without complications six months prior.  The 
surgeries were reported to be well healed with no sign of 
recurrence.  His treatment records dated in June 2006 shows a 
history of malignant neoplasm of the skin without recurrence.  
The Veteran was educated about sun avoidance and the 
importance of sun block.  Not one of the Veteran's post 
service medical reports attributes his skin cancer to service 
or any event of service.

Here, the service treatment records are negative.  There is 
no medical evidence to show that skin cancer was diagnosed 
until over 30 years after service.  This gap of time of 
between service and the first post-service medical evidence 
of skin cancer is, in itself, evidence against the Veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered as a factor against a service 
connection claim).  The record is also devoid of any medical 
evidence or competent opinion supporting a nexus between the 
Veteran's skin cancer and service.  Under these 
circumstances, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's skin cancer 
began during, or as the result of, service.

The Veteran's appellate assertions which relate his skin 
cancer to claimed Agent Orange exposure are acknowledged.  
However, the Veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical diagnosis or causation in 
this type of case.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lack probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In addition, the other objective evidence of record 
simply does not support his appellate assertions. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for skin cancer must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

The aforementioned notice requirements were satisfied in a 
notification letter issued in September 2007.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To that end, service 
treatment records VA treatment records and a VA examination 
for bilateral hearing loss have been obtained.  The VA 
examination report is adequate and neither the Veteran nor 
his representative has asserted otherwise.

The Board acknowledges that the Veteran was not examined for 
the purpose of addressing his service connection claim for 
skin cancer; however, given the facts of this case a VA 
examination is not required.  VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that skin cancer may be associated with service.  
The Board finds that the evidence does not reflect competent 
evidence showing a nexus between service and the Veteran's 
claimed disability.  Thus, the evidence does not warrant the 
conclusion that a remand for an examination and/or opinion is 
necessary to decide the claim of service connection for skin 
cancer.  See 38 C.F.R. § 3.159(c)(4).  Again, the post-
service treatment records provide no basis to grant the 
claim.  

The outcome of the Veteran's claim hinges on what occurred, 
or more precisely what did not occur, during service and the 
Veteran's current disability.  In the absence of evidence of 
demonstrating in-service herbicide exposure and evidence 
suggesting that his current disease is related to that 
exposure or some other event of service, a VA examination is 
not needed.  Because the evidence of record is sufficient to 
make a decision on the claim, VA is not required to provide 
the Veteran with a medical examination absent a showing by 
the Veteran of a causal connection between the claimed 
disability and service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  Such is not present in this case.  

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claim.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for skin cancer, to include 
claimed as secondary to herbicide exposure, is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


